Citation Nr: 9901214	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  97-05 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral tinnitus.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for dizzy spells and 
headaches as secondary to service connected shell fragment 
wounds of the neck and chest.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU), prior to July 2, 1997.

5.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU), from July 2, 1997.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from January 1968 to January 
1970.

In April 1997, the veteran filed a claim for entitlement to 
total disability rating based on individual unemployability 
due to service connected disabilities (TDIU).  By rating 
action of May 1997, entitlement to TDIU was denied.  The 
veteran filed a notice of disagreement in June 1997 and a 
Statement of the Case was issued in June 1997.  A substantive 
appeal was filed in July 1997 along with additional medical 
records.  By rating action of December 1997, the veterans 
post traumatic stress disorder (PTSD) was increased to 100 
percent disabling effective July 2, 1997.  The RO indicated 
this satisfied the claim for a total evaluation based on 
unemployability.  TDIU was not found (for record purposes).

The veteran had filed a claim for TDIU prior to the December 
1997 rating action that assigned a 100 percent schedular 
evaluation for PTSD, effective from July 2, 1997.  Therefore, 
for the ease of discussion, the veterans claim pertaining to 
entitlement to TDIU is being addressed as two issues.

On a February 1997 statement from the veterans 
representative, it was indicated that contentions would be 
set forth at the veterans hearing.  As the subsequent 
substantive appeal filed in July 1997 and statement from the 
veterans representative filed in July 1997 both indicate 
that a hearing was not desired, the undersigned treats the 
February 1997 request for a hearing as withdrawn.  

The issues pertaining to service connection are discussed in 
the REMAND portion of this decision.  While a claim for 
service connection is generally inextricably intertwined with 
the issue of service connection, this is not so in this 
particular case in view of the decisions below.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that the RO erred by failing to grant a 
TDIU based on his PTSD.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the evidence supports a grant 
of TDIU benefits prior to July 2, 1997.  With respect to the 
claim for entitlement to TDIU benefits from July 2, 1997, it 
the decision of the Board that the veteran has failed to 
state a claim upon which relief can be granted and, 
therefore, his appeal must be denied as a matter of law. 


FINDINGS OF FACT


1.  Prior to July 2, 1997, service connection was in effect 
for shell fragment wounds to the neck, rated as 10 percent 
disabling; shell fragment wounds to the chest, rated as 10 
percent disabling; and PTSD, rated as 50 percent disabling.  
The combined schedular rating was 60 percent.

2.  The veteran is precluded from performing all forms of 
substantially gainful employment as a result of his service 
connected disabilities.

3.  By rating action of December 1997, the veterans PTSD was 
increased to 100 percent disabling, effective as of July 2, 
1997.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a total disability 
rating based on individual unemployability due to service 
connected disabilities prior to July 2, 1997 have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.340, 
3.341, 4.15, 4.16, 4.19 (1998).    

2.  The claim for the assignment of a total disability rating 
based on individual unemployability due to service connected 
disabilities from July 2, 1997 has no legal merit.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.16 (1998).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In August 1968, the veteran was hospitalized for fragment 
wounds of the left neck and the right chest.

By rating action of April 1970, service connection for 
shrapnel wounds to the neck and to the chest was granted with 
a combined rating of 20 percent disabling.

In September 1996, the veteran filed a claim for service 
connection for post traumatic stress disorder (PTSD) among 
other disabilities.

Records received in October 1996 from Kenneth Heller, M.D., 
dating from August 1976 to July 1996 show that the veteran 
was seen for various medical complaints. 

An October 1996 VA examination for PTSD showed the veteran 
stated that for over twenty years, he had problems with 
anxiety and depression and panic attacks.  The problems had 
gotten worse in the last seven to eight years with his 
quitting work in August 1996 and going on half pay secondary 
to these problems.  He stated that he had a depressed mood 
which lasted several hours to days with hopelessness, 
helplessness and a lot of irritability.  He had problems with 
panic attacks manifested by fear of impending disaster and 
racing of his heart.  He stated he got little sleep; three to 
four hours a night was a lot for him.  He had problems with 
any kind of violence, either hearing people argue or watching 
any violence on TV, especially war films.  He avoided crowds 
of people and talk of Vietnam or war stories.  If he was 
subjected to these, he suffered from nightmares anywhere from 
once a week to two times a month.  The nightmares had gotten 
worse in the last eight to ten years.  He had intrusive 
memories of Vietnam several times a week where he thought 
about the killing that he saw and the killing that he did.  
He denied any flashbacks.  He used to have a lot of problems 
when he was away from home.  Once he would get home, the 
symptoms would decrease.  However, in the last several 
months, he had panic attacks even when he was at home.  These 
occurred especially when he heard airplanes, helicopters or 
ambulances.  He described exaggerated startle reflex which he 
said was a lot worse now than it used to be.  He also 
described hypervigilance any time he was away from home.  
Problems with concentration had gotten in the way of his 
jobs.  Most recently, he was forced to stop working entirely 
because he could not concentrate for even a brief period 
without being very distracted and hypervigilant.  He did have 
some interests; but primarily they were around the house.  He 
used to go fishing a lot; he had not fished in years.  He 
used to love to go to the mountains, but now he was very 
fearful, primarily of having another panic attack.  He had 
problems relating to people.  Recently, he began having 
problems relating to his wife which bothered him greatly.  
The veterans social history was that he had a tenth grade 
education but no G.E.D.  He used to be a trucker but stopped 
that secondary to his panic attacks in 1989.  He had worked 
in lumber until August 1996 when he went on half pay and 
still had not gone back to work.  

On the mental status examination, the veteran was cooperative 
with adequate eye contact at times.  At other times, he 
looked down and away especially when talking about his 
anxiety symptoms.  At times he appeared embarrassed by his 
symptoms.  He stated that right now his mood was okay, but 
that he did have depression at times.  His affect was 
congruent with the anxiety he described becoming apparent at 
times.  He denied olfactory, gustatory, auditory or visual 
hallucination and denied suicidal or homicidal ideation 
either presently or in the past.  His thoughts were goal 
directed with no formal evidence of a thought disorder.  On 
cognitive examination, he was awake, alert and oriented in 
all spheres.  His immediate, recent and remote memory was 
intact.  His concentration and attention were adequate and 
his abstracting ability was grossly intact.  There were no 
gross cognitive deficits noted.  His insight and judgment 
were adequate.  The diagnoses included post traumatic stress 
disorder and panic attacks with agoraphobia.  His panic 
attacks and PTSD symptoms were moderate to severe.  His 
occupational problems were moderate to severe.  His current 
GAF was 50.  During the past year, it was 60. 

By rating action of December 1996, service connection for 
PTSD was granted with an evaluation of 50 percent disabling.  
The veterans combined schedular disability rating for his 
service connected disabilities was 60 percent.

In April 1997, the veteran filed a claim for TDIU benefits.  
He indicated that the last date he worked was in August 1996.  
His position was as a truck driver, fork lift operator and in 
customer service.  He had worked in these positions since 
July 1989.  For the past twelve months, he noted his income 
was approximately $4500.  He noted that while working, he 
lost an average of one to one and one half weeks per month 
due to illness.  The veteran additionally indicated that the 
highest level of education he had completed was three years 
of high school.  

By rating action of May 1997, the veterans claim for 
entitlement to individual unemployability was denied.  The 
current appeal to the Board arises from this denial.

Received in June 1997 was a Social Security Administration, 
Retirement, Survivors and Disability Insurance Award, that 
indicated that the veteran was entitled to monthly disability 
benefits beginning in July 1996.  No reason for the basis of 
the award was indicated.  

In a letter dated in June 1997, the veteran complained that 
the VA failed to consider his vocation in determining his 
ability to be gainfully employed.  He noted that the 
medications he was prescribed to treat his service connected 
disabilities rendered him unable to work as a heavy equipment 
operator.

In a July 2, 1997 progress report in the form of a letter, a 
VA therapist indicated that the veteran was in counseling 
since October 1996 for a total of eight individual sessions.  
The original diagnosis of Post Traumatic Stress (PTS) and 
Panic Attack Disorder had been confirmed.  The veteran showed 
the classic symptoms of PTS to include nightmares and 
flashbacks that could be traced back to Vietnam along with 
panic attacks and generalized anxiety.  The veteran had a 
very difficult time being around people, especially crowds.  
He had a very limited concentration range and experienced 
problems with tasks of moderate difficulty.  His panic 
attacks were his worse problem, and these were manifested by 
difficulty breathing and racing of his heart.  He stated his 
panic attacks were increasing, and he had close to 20 panic 
attacks in the last two months.  

A July 2, 1997 VA Outpatient Record revealed that the veteran 
had been severely upset recently because of being in a 
thunderstorm.  His nerves had been worse since then.  He 
still had panic attacks several times in the day.  He was not 
able to work because of his PTSD, flashbacks, depression and 
panic attacks.  He had this problem for 20 years.  He was 
totally and permanently disabled for gainful employment.  The 
diagnoses included PTSD.

By rating action of December 1997, evaluation of PTSD was 
increased to 100 percent effective July 2, 1997.  The RO 
indicated that this satisfied the claim for a total 
evaluation based on unemployability.  TDIU was not found (for 
record purposes).


II.  Analysis

The veterans claim of entitlement to TDIU benefits is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, the Board finds that he has presented a claim that is 
plausible.  The Board is also satisfied that all relevant 
evidence has been developed and that no further assistance is 
required to comply with the duty to assist under 38 U.S.C.A. 
§ 5107(a).  

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The Department of 
Veterans Affairs (VA) has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusions.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.

A total disability rating based on individual unemployability 
may be assigned when, in the judgment of the rating agency, 
there is any impairment of mind or body sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation as a result of service 
connected disabilities.  38 C.F.R. §§ 4.15, 4.16.  Obviously, 
in determining whether an individual is unemployable by 
reason of service connected disabilities, consideration must 
be given to the type of employment for which the veteran 
would be qualified.  Such consideration would include 
education and occupational experience.  Age may not be 
considered a factor.  38 C.F.R. § 3.341.  Unemployability 
associated with advancing age or intercurrent disability may 
not be used as a basis for assignment of a total disability 
rating.  38 C.F.R. § 4.19. 

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  Total disability may or 
may not be permanent.  Permanence of total disability will be 
taken to exist when such impairment is reasonably certain to 
continue throughout the life of the disabled person.  38 
C.F.R. § 3.340.

1.  Total disability claim prior to July 2, 1997

Prior to the grant of the 100 percent schedular rating for 
PTSD, the veterans service connected disabilities were shell 
fragment wounds to the neck, rated as 10 percent disabling; 
shell fragment wounds to the chest, rated as 10 percent 
disabling; and post traumatic stress disorder, rated as 50 
percent disabling.  The combined schedular disability rating 
was 60 percent.  

The veteran contends that his service connected PTSD has 
prevented him from engaging in any substantially gainful 
employment prior to July 2, 1997.  The evidence supports his 
contention.  The veteran has not completed a high school 
education.  On the October 1996 VA examination for PTSD, it 
was indicated that the veterans PTSD symptoms were moderate 
to severe.  His Global Assessment of Functioning was 50.  A 
score between 41 and 50 contemplates serious symptoms or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job.)  He had 
to leave his employment pursuant to his PTSD symptoms.  The 
July 1997 VA progress report and outpatient records show that 
the veteran was still having panic attacks several times 
during the day, and that the reporting examiners had seen the 
veteran for the same problems prior to July 2, 1997.  
Accordingly, the Board finds that the evidence supports the 
veterans claim that his service connected disability 
rendered it impossible for him to follow a substantially 
gainful occupation prior to July 2, 1997.  38 C.F.R. § 3.340.


2.  Total disability claim from July 2, 1997

By rating action in December 1997, a 100 percent schedular 
evaluation was assigned for PTSD, effective from July 2, 
1997.  The Court has held that in cases where the law is 
dispositive of the claim, the claim should be denied due to a 
lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  In view of the fact that the veteran has 
been assigned a 100 percent schedular rating for PTSD, a TDIU 
claim under 38 C.F.R. § 4.16 after the effective date of the 
100 percent schedular rating in July 1997 would be without 
merit.  See ZP v. Brown, 7 Vet. App. 541 (1995).


ORDER

Entitlement to a total disability rating based on individual 
unemployability due to service connected disabilities prior 
to July 2, 1997 is granted, subject to the law and 
regulations governing the effective dates of TDIU benefits 
and the payment of monetary benefits.  

Entitlement to a total disability rating based on individual 
unemployability due to service connected disabilities from 
July 2, 1997 is denied.


REMAND

With regard to the issues for which the veteran is seeking 
service connection, there is evidence to the effect that he 
has been awarded Social Security disability benefits.  The 
underlying medical records pertaining to this award must be 
obtained.  Regarding the veteran's Social Security benefits 
award, the Board observes that the ALJ decision granting such 
benefits, as well as some of the medical data relied upon in 
that determination, are currently on file.  The United States 
Court of Veterans Appeals (Court) has held that the VA has a 
duty to attempt to secure all records of the SSA regarding 
the veteran's rating of unemployability for SSA purposes.  
Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).  Thus, 
the RO must request complete copies of the SSA records 
utilized in awarding the veteran disability benefits.

Accordingly, the case is Remanded to the RO for the following 
action:

1.  The RO should obtain from the Social 
Security Administration the medical 
records relied upon concerning the award 
of benefits.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The purpose of this REMAND is to obtain additional 
information.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.





________________________________
Iris S. Sherman
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402 (1988).  The date that appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision that you have received is your notice 
of the action taken on your appeal by the Board of Veterans 
Appeals.  Appellate rights do not attach to those issues 
addressed in the remand portion of the Boards decision, 
because a remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (1998).

- 2 -
